Case 9:20-cr-80009-RLR Document 21 Entered on FLSD Docket 05/11/2020 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-80009-CR-ROSENBERG


  UNITED STATES OF AMERICA,

        Plaintiff,
  vs.

  BRANDON MARK MAGNAN,

        Defendant.
  ______________________________/

                        SECOND JOINT STATUS REPORT

        Defendant, Brandon Magnan, by and through his undersigned counsel,

  submits the following status report after consultation with Assistant United

  States Attorney John McMillan pursuant to this Court’s paperless order of April

  17, 2020 (DE 17):

        1.    As previously noted (DE 19) Defendant does not wish to waive his

  physical presence at any court proceedings.

        2.     Defendant still needs to review the discovery with his counsel and

  discuss all aspects of the case before deciding whether to plead guilty. So,

  presently, undersigned counsel cannot not definitively state that the case will be

  resolved by a plea.




                                          1
Case 9:20-cr-80009-RLR Document 21 Entered on FLSD Docket 05/11/2020 Page 2 of 3




        3.     There are no other matters of which the Court should be aware at

  this time.

                                      Respectfully submitted,

                                      MICHAEL CARUSO
                                      FEDERAL PUBLIC DEFENDER

                                      s/ Peter Birch
                                      Peter Birch
                                      Assistant Federal Public Defender
                                      Attorney for the Defendant
                                      Florida Bar No. 304281
                                      450 South Australian Ave., Suite 500
                                      West Palm Beach, FL 33401
                                      TEL: (561) 833-6288
                                      Peter_Birch@FD.org


                                      WILFREDO A. FERRER
                                      UNITED STATES ATTORNEY

                                      s/John C. McMillan
                                      John C. McMillan
                                      Assistant United States Attorney
                                      500 S. Australian Avenue
                                      Suite 400
                                      West Palm Beach, FL 33401
                                      Tel: (561) 820-8711
                                      Email: John.McMillan@usdoj.gov




                                        2
Case 9:20-cr-80009-RLR Document 21 Entered on FLSD Docket 05/11/2020 Page 3 of 3




                           CERTIFICATE OF SERVICE

        I hereby certify that on May 11, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to

  receive electronically Notices of Electronic Filing.


                                         s/ Peter Birch
                                         Peter Birch




                                            3
